Citation Nr: 0534344	
Decision Date: 12/20/05    Archive Date: 12/30/05

DOCKET NO.  04-40 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an apportionment of the veteran's disability 
pension benefits.


WITNESSES AT HEARING ON APPEAL

The appellant and her uncle


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a special apportionment decision of 
the Department of Veterans Affairs (VA) Pension Maintenance 
Center at the Regional Office (RO) in St. Paul, Minnesota, 
that denied the benefit sought on appeal.  The appellant, the 
custodian of the veteran's minor child, [redacted], and who 
resides within the jurisdiction of the RO in Indianapolis, 
Indiana, appealed that decision to the BVA, and the case was 
referred to the Board for appellate review.  The veteran in 
this case had active service from August 1989 to October 
1991.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained. 

2.  The veteran is not residing with his child, [redacted], and 
is not discharging his responsibility for the child's 
support.  

3.  An apportionment of the veteran's VA disability pension 
would cause him undue hardship.  



CONCLUSION OF LAW

The requirements for an apportionment of the veteran's VA 
disability pension benefits have not been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5307 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.450, 3.451 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also required the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, the VA has a duty under the VCAA to notify a claimant 
of the information and evidence needed to substantiate and 
complete a claim.  With respect to the obligations of the VA 
under the VCAA, specifically 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), the RO is required to inform a claimant 
of:  (1) The information and evidence not of record that is 
necessary to substantiate the claim; (2) the information and 
evidence the VA would seek to provide; (3) the information 
and evidence the claimant was expected to provide; and the 
need to submit any evidence in the claimant's possession that 
pertains to the claim.  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 109 (2005); Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

In this case the RO informed both the appellant and the 
veteran of the information needed to decide the claim by way 
of letters to both parties dated in October 2003 and October 
2004.  While the October 2003 and October 2004 letters did 
not inform the appellant of the information and evidence the 
VA would seek to provide, the letter did inform the appellant 
of the information and evidence not of record that was 
necessary to substantiate the claim and the information and 
evidence the claimant was expected to provide.  Since all of 
the evidence necessary to substantiate her claim was in her 
possession, the appellant was effectively notified to submit 
any evidence in her possession that pertained to her claim.  
More specifically, the relevant and probative evidence in 
this claim for an apportionment of the veteran's disability 
pension consists of information and evidence concerning the 
appellant's income, assets and monthly expenses, and the 
Board would observe that there is no relevant or probative 
evidence in the possession of the VA that could be obtained 
in order to support the appellant's claim.  

The Board notes that in response to the RO's October 2003 
letter the appellant did provide the requested information 
and the RO rendered a decision denying her claim in January 
2004.  After expressing disagreement with the decision and 
being informed of the reasons and bases for the denial in the 
Statement of the Case the appellant provided additional 
financial information with her Substantive Appeal and 
indicated that an error had been made in computing her 
monthly income.  The RO reviewed that additional information 
and rendered an additional decision in January 2005 again 
denying the appellant's claim.  The Board would further 
observe that the appellant again provided additional 
financial information at the time of her BVA video conference 
hearing in August 2005.  

While the veteran has not responded to the RO's request for 
information, the Board finds that the notification 
requirements of the VCAA have been satisfied by way of the 
letters dated in October 2003 and October 2004 provided to 
the appellant.  The appellant clearly responded with the 
information and evidence requested by the RO to substantiate 
her claim and the appellant has not indicated to the RO or 
the Board at the time of her August 2005 hearing that there 
was any additional evidence that needed to be obtained in 
order to fairly decide her claim.  As such, the Board finds 
that the notification and assistance requirements of the VCAA 
have been satisfied and that any deficiency in the letters 
provided to the appellant represent harmless error that did 
not prejudice the appellant in the adjudication of her claim.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 120 (2005); 
Bernard v. Derwinski, 4 Vet. App. 384 (1993).  As such, the 
Board finds that the case is ready for appellate review. 

In June 2003 the appellant requested an apportionment of the 
veteran's disability compensation on behalf of his minor 
child, [redacted].  VA law provides that all or any part of 
pension payable on account of any veteran may, if the 
veteran's children are not in his custody, be apportioned as 
prescribed by the VA.  38 U.S.C.A. § 5307(a)(2).  VA 
regulations elaborate that an apportionment may be paid if 
the veteran's children are not residing with the veteran and 
the veteran is not reasonably discharging his responsibility 
for the children's support.  38 C.F.R. § 3.450(a)(1)(ii).  
However, notwithstanding the requirements for an 
apportionment, where hardship is shown to exist, pension may 
be especially apportioned between the veteran and his 
dependents on the basis of the facts in the individual case 
as long as it does not cause undue hardship to the other 
person's interest.  38 C.F.R. § 3.451.  

In this case, the Board finds that the requirements for an 
apportionment of the veteran's pension award have not been 
met.  The evidence clearly demonstrates that the veteran's 
child, [redacted], is not residing with the veteran and the 
record indicates that he is not providing any financial 
support for this child.  The veteran acknowledged as much in 
a June 2001 application for VA benefits when he reported that 
[redacted] was his biological child and was not living with him.  
The veteran also did not indicate that he was providing any 
support for the child.  As such, the basic requirements for 
an apportionment on behalf of this child have been met.  

However, the Board finds that an apportionment of the 
veteran's pension award would cause him undue financial 
hardship.  While the veteran has neglected to provide any 
information regarding his income and expenses in connection 
with the appellant's claim for an apportionment, the Board 
would observe that the veteran was granted nonservice-
connected pension benefits by way of a July 2002 rating 
decision, thus indicating that he was permanently and totally 
disabled from gainful employment.  As such, the veteran's 
only income consists of his award of pension benefits, which 
the RO indicated in the January 2005 special apportionment 
decision amounting to $829.  

While there may have been some initial confusion in the 
reporting of the appellant's monthly income, with the RO 
calculating the appellant's monthly income as a weekly 
amount, corrected information provided by the appellant with 
her Substantive Appeal was utilized by the RO in its January 
2005 decision.  That decision noted that the appellant's 
monthly income exceeded her monthly expenses by over $892.  
In calculations accompanying the January 2005 decision the RO 
calculated the appellant's income utilizing a pay stub which 
was for exactly 40 hours and calculated that the appellant's 
net pay excluding taxes, health insurance and uniforms was 
$440.60.  Multiplied by 52 weeks a year yielded a calculated 
income of $22,911.20 or $1,909.26 monthly.  At the 
appellant's hearing she provided similar expense information 
as well as a pay stub that showed between January 2005 and 
August 7, 2005, she had earned $22,303.79.  

Since the appellant's income is more than double the 
veteran's VA pension award, and the Board would reasonably 
assume that much of that amount would be consumed by basic 
life necessities such as food, clothing and shelter, the 
Board finds that an apportionment of the veteran's pension 
benefits would cause him undue financial hardship.  While the 
Board acknowledges the appellant's contentions regarding the 
hardships she has endured raising the veteran's child without 
any financial support, and the fact that the veteran has not 
paid Court-ordered child support, given the disparity in the 
incomes of the appellant and the veteran, the Board concludes 
that an apportionment is not permitted under the facts and 
circumstances of this case.  The Board would also point out 
that while the veteran may not have paid Court-ordered child 
support, the VA apportionment process cannot be used to 
enforce Court-ordered child support payments.  



ORDER

An apportionment of the veteran's VA disability pension 
benefits is denied.  




	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


